Citation Nr: 1723701	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to November 23, 2004, and in excess of 50 percent thereafter for asthma and sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1990 to February 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

While the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in January 2012, he withdrew such request in April 2014.

The Board also notes that the claim on appeal has been recharacterized, pursuant to 38 C.F.R. § 4.96(a), to reflect that the Veteran's asthma, rated under Diagnostic Code (DC) 6602 is a co-existing respiratory condition with his sleep apnea, which is rated under DC 6847.  In this regard, ratings under DCs 6600 through 6817 and DCs 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96(a).  Instead, a single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  In this case, as noted in the August 2013 rating decision which combined the Veteran's ratings for his asthma and sleep apnea, the Agency of Original Jurisdiction (AOJ) erred in initially assigning the Veteran separate evaluations for such conditions in a December 2005 rating decision.  Therefore, pursuant to 38 C.F.R. § 4.96(a), the Board has properly designated the claim on appeal as entitlement to a rating in excess of 30 percent prior to November 23, 2004, and in excess of 50 percent thereafter for asthma and sleep apnea.

The Board further notes that, as outlined in the December 2016 supplemental statement of the case, in combining the Veteran's ratings for asthma and sleep apnea in August 2013, the AOJ made two errors.  In this regard, the AOJ combined the Veteran's asthma and sleep apnea ratings as of February 13, 2000, which was prior to the Veteran's date of service connection for sleep apnea.  However, this error is not prejudicial to the Veteran as it has the effect of dating service connection for sleep apnea over four years earlier than it should have been connected to service.

Additionally, in combining the Veteran's ratings for asthma and sleep apnea in August 2013, the AOJ reduced his overall combined disability evaluation from 90 percent to 80 percent.  The AOJ noted that it had failed to combine such ratings when the Veteran was service connected for sleep apnea and, thus, chose not to create an overpayment or attempt to recover excess funds paid to the Veteran as a result of the error.  However, as there was a change in his combined evaluation, VA had an obligation to notify the Veteran of the combined evaluation reduction before it was implemented and allow him time to respond before the final reduction.  Despite this failure, this error was not prejudicial to the Veteran.  In this regard, an overpayment was not generated and at no time was the Veteran's actual compensation reduced to the 80 percent evaluation level.  Based on the foregoing, the Board finds that no harm was done to the Veteran by the AOJ's error in failing to provide due process in regard to reduction of the Veteran's combined evaluation.

The Board remanded the claim in October 2009, February 2011, April 2012, and June 2014.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Following the readjudication of the Veteran's claim in a December 2016 supplemental statement of the case, the Veteran's Vocational Rehabilitation and Employment file was added to the record.  While the AOJ has not considered such file in the adjudication of the Veteran's claim, the Board finds that there is no prejudice to the Veteran in proceeding with a decision in regard to this matter as these records are either irrelevant duplicative of the evidence previously considered by the AOJ.  38 C.F.R. § 20.1304(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Asthma reflects the Veteran's predominate respiratory disability.

2.  Prior to June 1, 2004, the Veteran's asthma did not exhibit Forced Expiratory Value on one second (FEV-1) of 40 percent predicted to 55 percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 40 percent to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids or FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

3.  As of June 1, 2004, the Veteran's asthma did not exhibit FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2004, the criteria for a rating in excess of 30 percent for asthma and sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.96(a), 4.97, DC 6602 (2016).

2.  As of June 1, 2004, the criteria for a rating of 60 percent, but no higher, for asthma and sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.96(a), 4.97, DC 6602 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In the instant case, VA's duty to notify was satisfied by November 2003 and August 2004 letters, sent prior to the issuance of the rating decision on appeal, and February 2005 and June 2008 letters, after which the Veteran's claim was readjudicated in July 2008, October 2010, January 2012, August 2013, and December 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, regardless of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 
The Veteran was also provided VA examinations in September 2004, July 2005, January 2007, January 2008, April 2010, and October 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Furthermore, the Board finds there has been substantial compliance with the Board's October 2009, February 2011, April 2012, and June 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  Specifically, in October 2009, the matter was remanded in order to afford the Veteran a VA examination performed by a pulmonary specialist to assess the current nature and severity of his asthma.  The Veteran was then afforded a VA examination in April 2010; however it was not performed by a pulmonary specialist.  Thereafter, in February 2011, the matter was remanded to associate the Veteran's SSA records with the file.  Then, in March 2011 the Veteran's SSA records were obtained and associated with the file.  Subsequently, the Board remanded the claim again in April 2012 to afford the Veteran a VA examination performed by a pulmonary specialist to comply with the October 2009 remand.  Thereafter, the Veteran was examined by VA in regard to the nature and severity of his asthma by a pulmonary specialist in October 2012.  Then, in the June 2014 remand, the AOJ was asked to verify if the Veteran wanted to withdraw in accordance with an April 2014 statement of the Veteran's representative at such time.  The AOJ then mailed a letter to the Veteran and his current representative in April 2016 to clarify if he wished to withdraw the claim, however, the Veteran did not respond to this letter and the Veteran's representative submitted an Informal Hearing Presentation in May 2017 indicating that the Veteran would like the case returned to the Board to adjudicate such claim.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2009, February 2011, April 2012, and June 2014 remand directives, and no further action in this regard is necessary.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran is service connected for both asthma under DC 6602 and sleep apnea under DC 6847 during the period on appeal.  As noted above, ratings under DCs 6600 through 6817 and DCs 6822 through 6847 will not be combined with each other; instead, a single rating is assigned under the DC which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  In this case the Veteran's sleep apnea has been the predominant disability since November 23, 2004 because such disability has exhibited symptomatology supportive of a 50 percent disabling rating since such date, while the Veteran's asthma has been rated as 30 percent disabling since April 23, 2001.  See Butts v. Brown, 5 Vet. App. 532 (1993) (VA and the Board possess specialized expertise in determining the application of a particular DC to a particular condition, their determination is due greater deference); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the DCs under which a disability or disabilities are evaluated).  

In this regard, under DC 6602, a 30 percent rating is assigned for asthma manifested by FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 60 percent rating is assigned for asthma manifested by FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, and a 100 percent rating is assigned for asthma manifested by FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

The Board notes that under DC 6602, to the extent inhaler medications are steroids, such treatment does not qualify as "systemic" because systemic therapy involves treatment via the respiratory system.  In this regard, "systemic" is defined as pertaining to or affecting the body as a whole.  Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012).  In light of such definition, it is clear that systemic use requires the use of medications, in this case corticosteroids or immunosuppressive drugs, that treat the body as a whole.

The pertinent evidence of record includes the Veteran statements, VA examinations conducted in September 2004, July 2005, January 2007, January 2008, April 2010, and October 2012 as well as the Veteran's VA and private treatment records.  After review of the evidence of record, the Board finds that prior to June 1, 2004, a rating in excess of 30 percent for the Veteran's asthma and sleep apnea is not warranted, and as of June 1, 2004 an evaluation of 60 percent, but no higher, for his asthma and sleep apnea is warranted.

For the period on appeal between September 5, 2002 and December 2002, there are no lay statements or medical records documenting the severity of the Veteran's asthma.  In December 2002, a Pulmonary Function Test (PFT) was performed on the Veteran.  The testing showed a pre-bronchodilator FEV-1 of 74 percent predicted and an FEV-1/FVC of 66 percent.  Post-bronchodilator FEV-1 results were 81 percent predicted and an FEV-1/FVC of 73 percent.  Then, in June 2004, the Veteran went to the Evans Army Hospital emergency room for difficulty breathing, vomiting, and a swollen face.  He was diagnosed with an allergic reaction and asthma exacerbation due to a food allergy.  Two days later, the Veteran again went to the Evans Army Hospital due to an allergic reaction to food.  Thereafter, in July 2004, the Veteran was treated for an allergic reaction to imitation crab meat and was diagnosed with asthma due to allergies.  A PFT performed at such time showed two FEV-1 results of 57 percent predicted and the treatment provider noted the Veteran as having a mild to moderate restrictive ventilatory defect.  

The Veteran was examined by VA in regard to his asthma in September 2004.  During the examination, the Veteran reported losing approximately 60 hours of work in the past year due to his headaches and asthma and approximately 30 days due to his asthma alone.  The examiner reported that the Veteran had not required hospitalization due to asthma exacerbations since December 1998.  The examiner also reported that the Veteran had experienced 12 to 18 asthma exacerbations a year that required nebulizer treatments at Evans Army Hospital, with the last episode occurring in July 2004.  The examiner further reported that since the July 2004 episode, the Veteran had been prescribed 20 milligrams per day of oral prednisone.  The examiner noted that the Veteran's asthma is triggered by exercise, allergens, and cold weather and that he had recently stopped smoking.  Functionally, the Veteran could walk a mile and a half, run a quarter of a mile, and climb three to four flights of stairs.  PFT results showed a pre-bronchodilator FEV-1 of 56 percent predicted and an FEV-1/FVC of 67 percent.  Post-bronchodilator FEV-1 results were 56 percent predicted and an FEV-1/FVC of 78 percent.

The record also contains an October 2004 e-mail from a VA physician clarifying that, as both asthma and COPD are obstructive processes, there is no way to tease out or apportion the contributions from each disorder in terms of functional impairment.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. 
§§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Board attributes all of the Veteran's respiratory signs and symptoms to his asthma.

Subsequently, the Veteran was examined in regard to his service-connection claim for sleep apnea in July 2005.  During this examination, the Veteran indicated he had been to the emergency room twice for his asthma in the preceding year.  The examiner reported that he called the pharmacist who had given the Veteran his prednisone prescription and the pharmacist confirmed that the Veteran had been taking 20 milligrams per day of such medication for 13 months.  PFT results showed a pre-bronchodilator FEV-1 of 63 percent predicted and an FEV-1/FVC of 69 percent.  Post-bronchodilator FEV-1 results were 69 percent predicted and an FEV-1/FVC of 70 percent.  

The Veteran was next examined by VA in regard to his asthma in January 2007.  The Veteran was noted to be using multiple inhalers to treat his asthma.  He also reported having been on oral prednisone courses about five to six times in the past.  The examiner reported that the Veteran's lung examination was completely normal and that he had probably at most mild persistent asthma.  PFTs from this examination were not listed, but the examiner stated that they showed mild obstruction.

March to September 2007 treatment records relevant to the Veteran's asthma from Evans Army Hospital reflect that the Veteran's asthma was being treated by inhalers, but do not report treatment by oral steroids during such time.  VA treatment records associated with the file in April 2007 contain a prescription for the Veteran for oral prednisone in January 2007.  Evans Army Hospital records also contain PFTs performed in April and May 2007.  The April 2007 PFT showed a pre-bronchodilator FEV-1 of 69 percent predicted and an FEV-1/FVC of 86 percent.  Post-bronchodilator FEV-1 results were 51 percent predicted and an FEV-1/FVC of 75 percent.  The May 2007 PFT showed a pre-bronchodilator FEV-1 of 49 percent predicted and an FEV-1/FVC of 86 percent.  Post-bronchodilator FEV-1 results were 45 percent predicted and an FEV-1/FVC of 80 percent.

Thereafter, in August 2007, the Veteran submitted a statement in which he reported that his PFT results showed his asthma was getting worse.  He was then afforded another VA examination in regard to his asthma in January 2008.  The Veteran reported that he was using multiple inhalers and indicated that he was using Albuterol for rescue purposes at least on a daily basis.  The examiner reported his PFT showed FEV-1 results of 45 percent predicted and an FEV-1/FVC of 80 percent.  The examiner also reported that the Veteran's lungs were clear to auscultation bilaterally and he had good breathing sounds bilaterally without wheezes, rales, or rhonchi.  The examiner stated that he was moving air very well.  He concluded that the Veteran exhibited restrictive lung disease due to chest wall restriction as well as poor inspiratory effort, he had no evidence of obstructive lung disease, and he had normal airflow during the examination.  The examiner explained that the fact that he had a very low FEV-1 is irrelevant in this case because his ratio was normal.  In this regard, his ratio of FEV-1/FVC was greater than 80 percent in both pre-bronchodilator and post-bronchodilator testing.  The examiner found it showed that, even though his FEV-1 was low, it was low in proportion to his FVC.  The examiner concluded based on this that he has no obstructive component according to the PFT.  The examiner also reported that, following the administration of a bronchodilator, his FVC and FEV-1 essentially did not change, and his ratio stayed at 80 percent or higher.  The examiner concluded that this showed that there was no asthmatic component at that time, and there was no reversibility with bronchodilators.  The examiner opined that the test which most accurately reflected the level of his disability was his FVC and that a FVC of 47 percent predicted shows that he had severe restrictive disease.  The examiner stated that the source of the Veteran's restrictive disease was unknown, but he also reported that the Veteran had morbid obesity and a very thick chest wall.  The examiner stated that this can cause restrictive disease and that interstitial lung disease can also be a cause of restrictive lung disease.  However, the examiner did not see evidence of such disease on the Veteran's chest x-rays.  The examiner opined that the most likely cause of his restrictive lung disease finding is that the Veteran had poor inspiratory effort and that his FVC is limited because of his morbid obesity and his thick chest wall, and was likely also complicated by poor inspiratory effort.  The examiner further opined that the Veteran's post-bronchodilator response at 45 percent predicted of FEV-1 did not accurately reflect the level of his disability because, when taken in context, the diminished FEV-1 in relation to his FVC showed normal airflow and that he had no obstructive component, which is not consistent with asthma.

Subsequently, the Veteran submitted an April 2008 medical consultation from Evans Army Hospital in regard to the nature and severity of the Veteran's respiratory disability.  The physician reported that the Veteran's lungs were clear, without nodular, linear, or ground glass opacity to suggest interstitial lung disease.  The doctor also noted that there was no infiltrate, atelectasis, or effusion, and that, while the bronchial wall thickness was slightly prominent,  there was no bronchiectasis.  The doctor reported scattered very small focal pleural thickening and a single pleural based 2 millimeter nodule at the periphery of the minor fissure on the right.  However, the doctor did not find them to be pathologically significant.  The doctor noted that there was no mediastinal or hilar adenopathy.  He concluded that the Veteran showed minimal bronchial wall thickening, which may be seen with asthma or chronic bronchitis.  He found no evidence of diffuse or localized interstitial disease or other significant abnormality.  The doctor disagreed with the findings of the January 2008 VA examiner.  He stated that the explanation provided by the VA examiner, that the Veteran's obstructive airway disease is related to restrictive factors, seemed unlikely in view of repeated PFT studies confirming obstructive airway disease.  The doctor also reported that the FEV-1, peak flow, and all other studies of air flow have been consistently low, which is compatible with reactive airway disease (asthma) at a moderate level, which the Veteran had been diagnosed with 14 years earlier.  The doctor found that his history is also strongly compatible with asthma as he appears to have atopic disease with sensitivity to pollens, dogs, cold air, and smoke.  The doctor also noted that the Veteran's obesity does contribute to his limited physical and lung capacities.  

The Veteran also submitted a statement in April 2008 in which he noted that his PFT showing a FEV-1 at 45 percent predicted would be indicative of a 60 percent rating for asthma.

The Veteran was then afforded another VA examination in regard to his asthma in April 2010.  The Veteran reported during this examination that he had tried different medications and was on oral steroids for a long period.  He also reported taking Singulair and Symbicort and that he had not required an emergency room visit or a visit to his primary care physician in an emergency for acute shortness of breath.  He further reported that, on a day-to-day basis, he can walk for about a mile on a flat surface and a quarter of a mile up hill.  The Veteran denied any shortness of breath, cough, wheezing, or hemoptysis.  The Veteran further reported smoking cigarettes for 17 years prior to quitting and smoking medical marijuana.  He also attributed his physical limitations primarily to musculoskeletal problems.  The examiner reported that the Veteran's lungs were clear with no wheezing, rales, or rhonchi.  The examiner found that the Veteran's asthma was generally well controlled based on the Veteran's limited number of emergency room visits over the 15 years following diagnosis.  The Veteran's PFT results showed pre-bronchodilator FEV-1 of 56 percent predicted and an FEV-1/FVC of 73 percent.  Post-bronchodilator FEV-1 results were 31 percent predicted and an FEV-1/FVC of 61 percent.  However, the examiner reported that such spirometry is invalid based on the American Thoracic Society criteria, as spirometry is effort dependent and, therefore, is based on the patient making a full effort.  The examiner further reported that the PFT technician stated that the Veteran was fatigued and exhausted and that such fatigue and exhaustion was not respiratory in nature as his whole body plethysmography was normal.  The examiner stated that the DLCO was also normal and that the FVC, FEV-1 and the FEV-1/FVC ratio were invalid as they did not correlate to the rest of the PFT findings.  The examiner concluded that, due to the limitations imposed by the very nature of the PFT, the spirometry was not valid due to lack of Veteran cooperation.  The examiner further explained that the rest of the PFT parameters are normal and not indicative of obstructive or restrictive lung disease.  

Thereafter, the Veteran was examined by a VA pulmonary specialist in October 2012.  The Veteran reported that he had mild shortness of breath on a daily basis especially if he got excited, walked up one flight of stairs, or walked for 15 or 20 minutes.  The examiner noted that he had no emergency visits to a physician for treatment of asthma since 2006 and that he had exacerbations of his asthma requiring physician visits over the last 12 months less frequently than monthly.  He also stated that the Veteran had not used oral or parenteral steroids for the asthma condition since 2000.  The Veteran's PFT results showed pre-bronchodilator FEV-1 of 72 percent predicted and an FEV-1/FVC of 88 percent.  Post-bronchodilator FEV-1 results were 31 percent predicted and an FEV-1/FVC of 94 percent.  The examiner reported that, while the Veteran carried a diagnosis of asthma, his PFTs were generally atypical for asthma as the FEV1/FVC ratio were not low and there was generally a paradoxical worsening with bronchodilators, not consistent with his reported clinical improvement with their use.  The examiner also noted that the lung volumes on a couple of PFTs are low were also inconsistent with asthma.  However, he concluded that these PFTs did not, in themselves, rule out asthma since it is an episodic disease.  The examiner classified the Veteran's functional impairment as mild to moderate based the pre-bronchodilator PFT.

Additionally, the Veteran submitted a statement regarding his asthma in September 2013.  He reported that he met the criteria for a 60 percent disabling rating based on his PFT results and monthly visits for required intermittent systemic oral corticosteroids, which are found in his Evans Army Hospital records.

For the appeal period prior to June 1, 2004, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's asthma and sleep apnea are not met.  In this regard, PFTs performed in December 2002 show a pre-bronchodilator FEV-1 of 74 percent predicted and an FEV-1/FVC of 66 percent along with a post-bronchodilator FEV-1 of 81 percent predicted and an FEV-1/FVC of 73 percent.  Such testing does not show the Veteran's asthma was more than 30 percent disabling.  In addition, there is no additional evidence of record during this time period in regard to the severity of the Veteran's asthma.

However, as of June 1, 2004 the Board finds that a rating of 60 percent, but no higher, for asthma and sleep apnea have been met.  In this regard, under DC 6602, a 60 percent disabling evaluation is assigned when a Veteran visits physicians at least monthly for required treatment of asthma exacerbations.  The September 2004 VA examiner noted that the Veteran had experienced 12 to 18 asthma exacerbations a year that required nebulizer treatments at Evans Army Hospital.  PFT results from this examination show the Veteran's two FEV-1 readings were both 56 percent predicted and his FEV-1/FVC readings were 67 percent and 78 percent, which are not indicative of a rating in excess of 60 percent disabling.  In addition, a 60 percent disabling evaluation is assigned when a Veteran has intermittent courses of systemic (oral or parenteral) corticosteroids of at least three courses per year.  In this case, the July 2005 VA examiner reported that the Veteran had been prescribed 20 milligrams per day of oral prednisone for his asthma for the entire prior 13 months.

In regard to the date when the Veteran's asthma became 60 percent disabling, it is unclear exactly when such disability began requiring him to make at least monthly visits for treatment.  In addition, while the file contains treatment records for the Veteran's asthma from June and July 2004, they do not clearly show when he was prescribed oral prednisone.  Based on the July 2005 examiner's statements, June 2004 is the month when the Veteran began taking an oral corticosteroid on a daily basis.  Resolving all doubt in the Veteran's favor under 38 C.F.R. § 3.102, the Board finds that a 60 percent disabling evaluation is warranted for the Veteran's asthma since June 1, 2004.  In establishing such evaluation, the Board finds that Veteran's asthma is his predominant respiratory disability as it has been assigned a higher rating than his sleep apnea for the entire appeal period.  38 C.F.R. § 4.69(a).  

The Board notes that, under DC 6602, an evaluation of 100 percent disabling is warranted for required daily use of systemic (oral or parenteral) high dose corticosteroids.  However, there is no indication that the 20 milligram daily dosage of oral prednisone prescribed to the Veteran would be considered a high dose.  Such dosage was not noted as high in any of the Veteran's treatment records or by any of the VA examiners.  In addition, there is no indication that the Veteran was previously on a lower dosage of prednisone, which might indicate the 20 milligram daily dosage was high.  Furthermore, after the July 2005 VA examination, the record does not reflect that he has required daily use of systemic high does corticosteroids or immune-suppressive medications.  Thus, an evaluation of 100 percent disabling for the Veteran's asthma is not supported on such basis.  

The Board also notes that a 100 percent evaluation is warranted for asthma where Veterans experience more than one attack per week of episodes of respiratory failure.  However, the record does not show that he has experienced such attacks more than once per week during the period on appeal.  In addition, the Veteran told the April 2010 VA examiner that he had not required emergency room visits or a visit to his primary care physician in an emergency for acute shortness of breath.

Furthermore, the Veteran's PFTs are not indicative of a 100 percent evaluation for asthma.  In this regard, prior to the April 2010 VA examination, the Veteran's PFTs do not show results indicative of a 100 percent rating.  The Board notes that during VA examinations in April 2010 and October 2012, PFTs showed FEV-1 values indicative of a 100 percent rating.  However, the VA examiners who analyzed such testing did not find that those specific values accurately reflected the level of disability caused by the Veteran's asthma.  Specifically, in April 2010, the Veteran's PFT results showed a pre-bronchodilator FEV-1 of 56 percent predicted and an FEV-1/FVC of 73 percent while his post-bronchodilator FEV-1 results were 31 percent predicted and an FEV-1/FVC of 61 percent.  However, the examiner explained that during the post-bronchodilator testing the Veteran was fatigued and exhausted due to non-respiratory causes and, thus, was not able to make a full effort during the test.  The examiner concluded that, due to the limitations imposed by the very nature of the PFT, such spirometry was not valid due to the Veteran's inability to cooperate.  Thereafter, during the October 2012 VA examination, the Veteran's PFT results showed a pre-bronchodilator FEV-1 of 72 percent predicted and an FEV-1/FVC of 88 percent while his post-bronchodilator FEV-1 results were 31 percent predicted and an FEV-1/FVC of 94 percent.  The examiner reported that the Veteran's PFTs are generally atypical for asthma as the FEV1/FVC ratio are not low and there was a paradoxical worsening with bronchodilators, which is inconsistent with the Veteran's reported clinical improvement with their use.  The October 2012 examiner concluded that the Veteran's functional impairment due to his asthma was mild to moderate based his pre-bronchodilator PFT results. 

The Board finds that the conclusions of the April 2010 and October 2012 VA examiners highly probative as to the value of the Veteran's post-bronchodilator PFTs taken during such examinations.  In this regard, the April 2010 examiner explained that his post-bronchodilator PFT was invalid as the Veteran was unable to give proper effort during the test.  In addition, the October 2012 VA examiner, a pulmonary specialist, noted that the October 2012 post-bronchodilator PFT result was worse than a pre-bronchodilator PFT result, which was contrary to the Veteran's medical history which shows that his asthma responds well to bronchodilator treatment.  Thus, the October 2012 examiner based his assessment of the Veteran's asthma on the pre-bronchodilator PFT results.  Given the foregoing, the Board does not find the Veteran's April 2010 or October 2012 post-bronchodilator PFT results probative in evaluating his asthma.

The Board has also considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected asthma and sleep apnea.  However, the Board finds that his symptomatology has been stable during both periods reviewed by the Board.  Therefore, assigning additional staged ratings is not warranted.

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In light of the foregoing, the Board finds that the preponderance of the evidence shows that prior to June 1, 2004 a rating in excess of 30 percent is not warranted for the Veteran's asthma and sleep apnea.  However, the Board finds that as of June 1, 2004 an increased rating of 60 percent, but no higher, is warranted for asthma and sleep apnea.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

As of June 1, 2004, an increased rating of 60 percent, but no higher, for asthma and sleep apnea is granted, subject to the laws and regulations governing payment of monetary benefits.

Prior to June 1, 2004, a rating in excess of 30 percent for asthma and sleep apnea is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


